This is a tax ferret proceeding which originated before the county treasurer of Payne county, Okla., and was afterward appealed to the county court of Payne county, and is here on appeal from a judgment of the county court of Payne county, wherein the county court held that the property of the defendant in error is exempt from taxation for the years 1932, 1933, and 1934.
The parties to this cause have agreed by written stipulation filed herein that the facts in this case are in all material respects the same as the facts in the case of Phi Kappa Psi v. State of Oklahoma, No. 26505, decided January 21, 1936,175 Okla. 605, 53 P.2d 1130, and the parties have further stipulated that the opinion of this court rendered in cause No. 26505 may be adopted as the opinion in this case and that the judgment of the trial court may be affirmed.
We have examined the record in this case, and we find the facts are correctly stated in the stipulation and that they do not differ materially from the facts in the case of Phi Kappa Psi v. State of Oklahoma, No. 26505.
The opinion of this court in cause No. 26505, Phi Kappa Psi v. State of Oklahoma, is hereby adopted as the opinion in this cause, and the syllabus therein is also adopted as the syllabus herein, and for the reason stated in the aforesaid opinion, the judgment of the trial court is affirmed.
McNEILL, C. J., and BAYLESS, WELCH, and CORN, JJ., concur.